Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-7 and 10-15  are currently pending in the instant application.  Claims 1-7 and 10-15 are rejected in this Office Action.
 
I.	Priority
The instant application is a 371 of PCT/US18/63907, filed on December 4, 2018 which claims benefit of US Provisional Application 62/594,866, filed on December 5, 2017. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' species election of aniracetam 
    PNG
    media_image1.png
    135
    178
    media_image1.png
    Greyscale
 in the reply filed on May 18, 2022 is acknowledged.
Subject matter not encompassed by the elected species are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.

IV.	Rejections
35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 10-15 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Berggren, et al. (EP 2 254 568 B1) in view of Gall, et al. (US Patent 6,030,968). Applicants claim 

    PNG
    media_image2.png
    129
    720
    media_image2.png
    Greyscale



The Scope and Content of the Prior Art (MPEP §2141.01)
Berggren, et al. teaches compounds that activates an AMPA/kainate receptor can be used to treat hypoglycemia.  The prior art teaches that activation of ionotropic glutamate receptors in human islets induces glucagon secretion and further teaches that both kainate and AMPA elicit strong glucagon secretion (see paragraph 0018).  Glucagon secretion from the pancreatic alpha cell in important for glucose homeostasis and to avoid life-threatening hypoglycemia ( see paragraph 0020). An important feature of glucose homeostasis is an effective glucagon release from the pancreatic α-cell.
The reference establishes glutamate as a bona fide autocrine signaling molecule in α-cells  providing positive feedback for glucagon secretion in human islets (see paragraph 0023).  It is shown that glutamate is secreted by α-cells, not β-cells, express iGluRs of the AMPA/kainate type.  Activation of these receptors by α-cell derived glutamate generates positive feedback for α-cell function and amplifies glucagon secretion (see paragraph 0023).

Gall, et al. teaches that aniracetam is an allosteric AMPA upregulator which amplifies the activity of the natural stimulators of AMPA receptors by amplifying excitatory synaptic response (see column 8, lines 56-65 and column 9, line 1).  The reference also teaches that these compounds would benefit various pathologies including hyperglycemia and hypoglycemia (see column 6, lines 21-24 and 58-59).

The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Berggren, et al. and the instant invention is that the prior art teaches that AMPA/kainate receptor activators can increase glucose levels and treat hypoglycemia whereas the instant method uses the elected species aniracetam.
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
The prior art (Berggren, et al. ) has established that activating AMPA/kainate receptors can increase glucose levels which can be useful for treating hypoglycemia and Gall, et al. teaches that aniracetam is an allosteric AMPA upregulator.  Therefore, it would be prima facie obvious for one of ordinary skill in the art to use aniracetam for treating increasing glucose levels or treating hyperglycemia or hypoglycemia and the various types of hypoglycemia since the prior art has well established that AMPA/kainate receptors are involved in maintaining glucose homeostasis and treating hypoglycemia or hyperglycemia.  For example, a skilled artisan would be motivated to use any AMPA/kainate receptor modulator such as aniracetam for increasing glucose levels or maintaining glucose homeostasis as seen in the prior art reference of Berggren, et al. (EP 2 254 568 B1) and Gall, et al. .  A strong prima facie obviousness has been established.



V.	Objections

Claim Objection-Non Elected Subject Matter
	Claims 1-7 and 10-15 are objected to as containing non-elected subject matter. The non-elected subject matter in the claims is a positive allosteric modulator of an AMPA/kainate receptor not including aniracetam since aniracetam is the elected species. To overcome this objection, Applicant should submit an amendment deleting the non-elected subject matter.

VI.  	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 6:30 AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626